           Case 2:20-mj-00018-jmc Document 1-1 Filed 01/28/20 Page 1 of 4




                                                 AX'FIDAYIT

         I, Matthew Eksfom, being frst duly sworn, hereby depose and state as follows:

         l.      I   am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms                       and

Explosives (ATF), and have been so employed for approximately eighteen years. In my capacity

as a Special Agent,         I   am familiar with the federal laws relating to firearms and controlled

substances, and      I   am aware that   it is a federal offense to provide false information to a federal

firearms licensee while purchasing a firearm.

         2.      This affidavit is submitted to show that probable cause exists to believe that on July

7,2019, Travis NORRIS provided false information to a federal frearms licensee during the

acquisition of a firearm, in violation of 18 U.S.C. $ 922(a)(6).

         3.      I   am familiar with the facts and circumstances of this investigation based on my

own work on this case and from conversations with other law enforcement officers and wifiresses.

This affidavit is intended to show merely that there is sufficient probable cause to believe the above

crime occurred and does not set forth all of my knowledge about this matter.

         4.      On July 1,2019, Travis NORRIS attempted to purchase a Taurus model Spectrum

.380 caliber pistol serial number 1F119487 from Vermont Field Sports in Middlebury, VT, a

federal fuearms licensee. This transaction was delayed by the National Instant Check System

(NICS)/Brady Branch to investigate the circumstances concerning the a:rest of NORRIS by the

Vermo;rt State Police (VSP) on April 29,2019 for the possession of         a   controlled substance,   as   well

as   multiple drug a:rests within the past five years.

          5.     A       review   of VSP records     show NORRIS was arrested at the Maplefields

convenience store in Shoreham, VT on Apil29,2019 forpossession of two bags of heroin. The

VSP report shows NORRIS was inside the store looking to change a one hundred dollar bill and
           Case 2:20-mj-00018-jmc Document 1-1 Filed 01/28/20 Page 2 of 4




became     rate atthe store clerk. During the incident, NORRIS threw items from his pockets on the

store counter, including, heroin wrapped in wax paper bags. NORRIS later told VSP that he

obtained the heroin from a friend and was looking to get rid of the heroin as he used heroin in the

past but was currently clean.

         6.      On July 3, 2019, Bellows Falls Police Department Sergeant Mario Checchi

encountered NORRIS, NORRIS' girlfriend Ashleigh Rounds and an individual identified as

Forrest Mitchell during a traffic stop in Bellows Falls,         VT.   During this encounter, NORRIS

provided written consent to Sergeant Checchi to search his vehicle. During the search, Sergeant

Checchi found a plastic Pelican box in the trunk of the vehicle which contained approximately one

hundred and eighty bags    ofheroin.   Sergeant Checchi also recovered eight bags         ofheroin and   a

small amount of crack cocaine concealed on Mitchell's person. Sergeant Checchi spoke with

NORRIS who stated the heroin in the Pelican case belonged to Mitchell, but there were empty

bags of heroin and narcotics paraphernalia in the vehicle which belonged to         him. NORRIS     stated

he attempted to travel to Springfield, MA to bring Mitchell to Barre,         VT.   However, NORRIS'

vehicle had broken down and he had to pick Mitchell up in Brattleboro,             VT.   NORRIS stated

Mitchell was going to pay NORRIS with the heroin Mitchell had on his person for bringing him

to Barre, VT.

       7.        On July 7,2Dlg,NORzuS returned to Vermont Field Sports and the Taurus model

Spectrum .380 caliber pistol serial number lFl19487 was transferred to him. NORRIS certified

with his signature on ATF Form 4473     tl:.ort   all of his a{rswers to the questions in section A of the

ATF Form 4473 were correct. Question I le in section A asks: "Are you an unlawful user of or

addicted   to marijuana or any    depressant, stimulant, narcotic drug,        or any other controlled
substance?" NORRIS answered this question:          "no."



                                                      2
           Case 2:20-mj-00018-jmc Document 1-1 Filed 01/28/20 Page 3 of 4




          8.    On August 15,2019, ATF Special Agent Christopher Bzduch and             I   interviewed

NORRIS at the Vermont State Police Rutland Barracks. I told NORRIS he was not obligated to

meet with us to conduct the interview, he was not under arrest, and he was free to end the interview

and leave at any   time. NORRIS stated he believed he was originally denied the purchase of the

Taurus .380 caliber pistol due to his arest for possession of a contolled substance by the VSP in

the incident at the Maplefields convenience store in April of 2019. NORRIS said he became

addicted to heroin and crack cocaine following the death   ofhis father in July of 2018, but had since

gone to drug rehabilitation and was not currently using heroin or crack cocaine. However,

NORRIS still uses marijuana daily.

          9.    NORRIS further said that on July 3,2019, he and Rounds travelled to Springfield,

MA to pick up a friend he knew   as   "Mitch," identified from the Bellows Falls Police Department

stop as Forrest Mitchell. NORRIS stated Mitchell was going to give him a quarter pound               of
marijuana for bringing Mitchell from MA to VT.

          10.   NORRIS said after learning ATF was looking to speak to him about the purchase

of the Taurus model Spectrum .380 caliber pistol he went to retrieve the firearm from his

grandmother's residence in Shoreham, VT. NORzuS stored the firearm under his bed in a lockbox

at his grandmother's residence. When NORzuS went to retrieve the firearm            it was not in the
      &

lockbox and he does not know where the firearm went. NORRIS said he recently had a friend he

only knew as "Ethan" staying at his residence. NORRIS met "Ethan" in Burlington,               Vf   aid

believed "Ethan" was a narcotics dealer. NORRIS let o'Ethan" stay at his grandmother's residence

for a few days before driving "Ethan" to the bus station in White River Junction, VT to return to

his home inNewJersey. NORRIS suspectedthat *Ethan" may have stolenthe Taurus .380 caliber

pistol.
         Case 2:20-mj-00018-jmc Document 1-1 Filed 01/28/20 Page 4 of 4




        11.    On January ll,2020,the Jersey City Police Department responded to shots fired at

Communipaw Avenue and Crescent Avenue in Jersey City,           NJ. While ariving     at the scene

officers observed a Chevy Equinox sports utility vehicle leaving the scene at a high rate of speed.

Officers were able to stop the vehicle soon after and detained three individuals. From inside the

vehicle officers recovered suspected cocaine, along with the Taurus model Spectrum .380 caliber

pistol serial number 1F119487 purchased by NORRIS. Officers were also able to recover

expended .380 caliber shells from the area of the shooting. An individual believed to be the   victim

of the shooting later arived at a local area hospital with two gunshot wounds.

        12.    On January   2l,z)2},the New    Jersey State Police conducted a National Integrated

Ballistic Information (NIBIN) analysis on the Taurus .380 caliber pistol and the shell casings

recovered from the scene of the shooting in Jersey City, NJ on January 11,2020. The casings

recovered from the scene ofthe shooting matched the firearm, as well as nine .380 caliber cartridge

cases recovered from a separate shooting in Jersey City, NJ on November 11, 2019.




       Dated at Burlington, inthe District of Vermont,   tni$ry        of January, 2020.




                                                     MATTHEW EKSTROM



       sworn to and subscribed before
                                        ^"
                                             *" m::;r.




                                                4
